I dissent from that portion of the opinion which denies appellant's petition for leave to petition the superior court to set aside its order denying appellant's motion for new trial, and to further petition the superior court for new trial upon the ground of fraud practiced by the respondent in obtaining the judgment and upon the further ground of newly discovered evidence. The affidavits in support of the petition in this court are sufficient to entitle appellant to that relief. It must be remembered that the effect of granting the petition is not to set aside the verdict, but merely to authorize the superior court to consider the showing made on the petition to that court, and to determine whether appellant is entitled to a new trial on the showing thus made. In Haaga v. Saginaw Lumber Co., 170 Wn. 93,15 P.2d 655, wherein this question was presented, we said:
"Our present problem is only as to whether or not petitioners' showing here made is such as to call for our granting to them leave to have that question tried upon its merits in the superior court."
In my opinion, Rem. Rev. Stat., §§ 402 and 250, referred to in the majority opinion, do not control the situation here at all. It is true that, while the motion for new trial was still under advisement, and within ten days prior to the time that the court made its order thereon, the appellant was told by a former woman companion of respondent that respondent's case was a frame-up. That advice, however, did nothing more than to arouse appellant's suspicion, upon which its subsequent investigation was based. The appellant *Page 409 
acted promptly on the tip that it had received. It immediately investigated the matter and discovered facts which, according to the affidavits, showed that respondent had been guilty of fraud in procuring the judgment. Upon the trial, respondent, on cross-examination, withheld the facts which appellant afterwards discovered through its investigation.
By the time that appellant had procured sufficient information for presentation to the trial court, the judgment had been entered, and that court had lost jurisdiction. Appellant thereupon promptly petitioned this court for relief. The matter, however, was not disposed of by us at that time, but was passed to the hearing on the merits. The situation now is that the appellant has seasonably made a prima facie showing of fraud, and has presented newly discovered evidence which, if true, would surely entitle it to a new trial. We have not been asked to say that appellant is entitled to a new trial, but simply to say that the showing here made is sufficient to warrant us in remanding the cause to the trial court for the purpose of having that question decided there.
I think that the showing here made is sufficient for that purpose, and that the petition in this court should be granted.
BEALS, C.J., concurs with STEINERT, J.